 

Exhibit 10.88

Non-Employee Director Compensation

(Effective February 2017)

 

 

 

Retainer(1)

Annual Cash Retainer

 

$75,000

Annual Equity Retainer in Restricted Stock Units

 

$140,000(2)

Lead Director Annual Equity Retainer in Restricted Stock Units

 

$165,000(2)


Committee Chair

 

 

Audit Committee

 

$25,000

Compensation & Talent Management Committee

 

$20,000

Nominating & Corporate Governance Committee

 

$20,000

Strategy & Finance Committee

 

$15,000

 

 

 

Committee Non-Chair Member

 

 

Audit Committee

 

$10,000

Compensation & Talent Management Committee

 

$10,000

Nominating & Corporate Governance Committee

 

$10,000

Strategy & Finance Committee

 

$10,000

 

 

 

(1)

Each Board term commences on May 1st of the then-current year and concludes on
April 30th of the following year. Accordingly, retainer fees are paid and
restricted stock units are granted on May 1st of each year. Restricted stock
units vest on the first anniversary of the grant date.

 

(2)

The aggregate fair market value of the restricted stock units is based on the
closing price of MSCI Inc.’s common stock as reported by The New York Stock
Exchange on the date prior to the date of grant (any fractional shares are paid
in cash).

 

Members of the Board of Directors are subject to the Non-Employee Director Stock
Ownership Guidelines, which are described in the MSCI Inc. Corporate Governance
Policies available on the Investor Relations section of MSCI website’s
(http://ir.msci.com). Information contained on the website is not incorporated
by reference into this exhibit filed with the Annual Report on Form 10-K or any
other report filed with the SEC. Additional information regarding MSCI Inc.’s
non-employee director compensation program is available in its proxy statement
for its annual meeting of shareholders.

 